The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s communication of 4/18/2022.  Claims 1-18 are pending and rejected below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2013/0096509A1) (hereinafter Avery) in view of Willis et al. (US 6,406,455).
Avery discloses a fluid delivery device comprising: a drive unit including an actuator and one or more first features (Fig. 1 & 5, cartridge holder 80 is functionally equivalent to cartridge holder 14, wherein the cartridge holder 80 is connected to a piston rod 9 which acts as an actuator and contains ramp 88 and feature 90, para. [0104]&[0116)-[0120]); and
a cartridge (Fig. 2, cartridge 20) filled with a fluid prior to being inserted into the housing and having a fluid reservoir sealed at one end by a movable piston and sealed at another end by a pierceable septum (Fig. 2, cartridge 20 contains a fluid reservoir and has a sliding stopper 28 and pierceable septum 23 at opposing ends, para. [0107]), the cartridge including one or more second features that are configured to align and mate with the one or more first features allowing the cartridge to be inserted into the drive unit (Fig. 3-4 & 7, alignment device 50 is used in conjunction with the cartridge 20, the alignment device 50 including a radial projection keyed feature 72, wherein the feature 72 is configured to be aligned with a corresponding keyed feature comprising a slot created by ramp 88 and terminating in keyed feature 90 on cartridge holder 80 when the cartridge 20 is inserted into the cartridge holder 80, para. [0115]-[0120]), the piston being moveable by the actuator once the cartridge is inserted into the drive unit (Fig. 1 & 2, the piston rod 9 acts to move the sliding stopper 28 when the cartridge is inserted and properly aligned, para. [0107]).
Avery discloses the claimed invention except for the second features are located more proximate to the first end than to the second end (near the piston end).  Willis teaches that it is known to use second features are located more proximate to the first end than to the second end (near the piston end) as set forth in figures 1-8 and element 24 or near 2a/3a to provide a known means to connect to a pumping unit while keeping the dispensing side clear of obstruction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Avery with the second features are located more proximate to the first end than to the second end (near the piston end) as taught by Willis, since such a modification would provide the system with the second features are located more proximate to the first end than to the second end (near the piston end) for providing a known means to connect to a pumping unit while keeping the dispensing side clear of obstruction.



Concerning claim 12, Avery discloses the fluid delivery device of claim 1, further Avery discloses wherein the cartridge includes a longitudinal axis (Fig. 2, the cartridge 20 includes a longitudinal axis) and one or more first features and the one or more second features include one or more radially projecting protrusions and/or indentations relative to the longitudinal axis (Fig. 2-8, the alignment feature 72 of alignment device 50 and the alignment feature 90 of cartridge holder 80 are a radially projecting protrusion and an indentation, respectively, para. [0115]-[0120]).

Concerning claim 18, Avery discloses a cartridge for insertion in a fluid delivery device (Abstract), the cartridge comprising: a reservoir filled with a fluid (Fig. 2, cartridge 20 is filled with a fluid, para. [0107]), the reservoir sealed at one end by a movable piston (Fig. 2, sliding stopper 28, para. [0107]) and sealed at another end by a pierceable septum (Fig. 2, pierceable septum 23, para. [0107]); and
one or more radial projecting and circumferentially extending keyed features configured to align and mate with one or more corresponding keyed features of the fluid delivery device allowing the cartridge to be inserted into the fluid delivery device (Fig. 3-4 & 7, alignment device 50 is used in conjunction with the cartridge 20, the alignment device 50 including a radial projection keyed feature 72, wherein the feature 72 is configured to be aligned with a corresponding keyed feature comprising a slot created by ramp 88 and terminating in keyed-feature 90 on delivery device 80 when the cartridge 20 is inserted into the delivery device 80, para. [0115]-[0120]).
Concerning the amended claim language limitations of “the keyed features are located proximate the first end of the cartridge…”, examiner is of the position that the “keyed features” are located away from the “first end” of the cartridge and this location could be “proximate” in direction under the broadest reasonable interpretation of the term.  Applicant has not provided in the claims which directions or locations are proximal or distal in relation to one another.  It is recommended that applicant adds claim language (structural or orientational) to specify what is distal and what is proximal in order to have a starting location to be “proximate” to something.




Claims 2-8, 10, 11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. in view of Willis et al. (US 6,406,455) in view of Levesque et al. (US 2011/0306929 A1) (hereinafter Levesque).
In claim 2, Avery in view of Willis discloses the fluid delivery device of claim 1, further Avery discloses wherein the cartridge contacts the housing with a perimeter flange (Fig. 3 & 7-8, alignment device 50 contains a flange 64, wherein flange 64 extends around the perimeter of alignment means 50 and contacts the interior bore of cartridge holder 80, para. [0112]). Avery fails to explicitly disclose wherein the actuator is a hydraulically driven actuator, and wherein the perimeter flange acts as a seal.
In regards to the perimeter flange acting as a seal, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the flange of the alignment means of Avery is capable of acting as a seal between the cartridge holder and cartridge as it prevents fluid escaping from the cartridge from entering the bore of the cartridge holder.
Levesque teaches of a cartridge holder with piston actuator, wherein the actuator is a hydraulically driven actuator (Fig. 4A, movable barrier 234 acts as a piston and is hydraulically driven, para. [0085]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Avery with the teaching of Levesque for the purpose of using a hydraulically driven piston to drive the sliding stopper of Avery, in order to allow for finer piston movement and more gradual pressure application, in order to deliver more precise amounts of medication.
Concerning claim 3, Avery in view of Willis in view of Levesque discloses the fluid delivery device of claim 2, further Avery in view of Willis in view of Levesque discloses wherein the seal is secured to the fluid reservoir by a sleeve that slips over the cartridge (Fig. 2-3 & 8, alignment means 50 is substantially a sleeve that slips over the cartridge 20, wherein the flange 64 is secured to the cartridge 20 when the alignment means 50 is secured thereto, para.[0120]-[0121]).
Avery fails to explicitly disclose wherein the sleeve at least partially slips over a portion of the seal.  Levesque teaches of a seal for a cartridge that is surrounded by a sleeve (Fig. 14, seal 1478 is used to seal around cartridge 1428 and is secured using sleeve 226, para. [0122]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Avery with the teaching of Levesque for the purpose of disposing a seal between the alignment device and the cartridge such that the alignment device slips over the seal, in order to prevent any medication contained within the cartridge from traveling into the bore of the cartridge holder, thereby keeping it clean and allowing for multiple uses without requiring cleaning.
Concerning claim 4, Avery in view of Levesque discloses the fluid delivery device of claim 3, further Avery in view of Levesque discloses wherein the sleeve includes the one or more second features (Fig. 3, the alignment device 50 contains the alignment feature 72, para. [0115]-[0120]).
Concerning claim 5, Avery in view of Levesque discloses the fluid deliver device of claim 2, further Avery in view of Levesque discloses wherein the seal is coupled to the one or more second features (Fig. 3, the flange 64 is coupled to the alignment feature 72, para. [0115]-[0120]).
Concerning claim 6, Avery discloses the fluid delivery device of claim 2, further Avery discloses wherein the seal is a ring secured to an exterior of the cartridge (Fig. 3, the flange 64 is a ring that is secured to the exterior of the cartridge, para. [0115]-[0120]).
Concerning claim 7, modified Avery discloses the fluid delivery device of claim 2, however Avery fails to explicitly disclose wherein the seal is an integral feature of the cartridge. It would have been obvious to one of ordinary skill in the art at the time of the invention to disclose wherein the seal is an integral feature tc the cartridge, since the use of a one piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would be to ensure a fluid tight seal between the cartridge and the cartridge holder to prevent medication from the cartridge from entering the bore of the cartridge holder and keep the cartridge holder clean between subsequent uses.
Concerning claim 8, Avery discloses the fluid delivery device of claim 2, further Avery discloses wherien the seal creates a friction fit with the cartridge (Fig. 3 & 8, the flange 64 acts to create a friction fit between the cartridge 20 and cartridge holder 80, para.  [0115]-[0120]).
Avery fails to explicitly disclose wherein the seal includes at least two pieces that are coupled together from opposing lateral sides of the cartridge.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to disclose wherein the seal includes at least two pieces that are coupled together from opposing lateral sides of the cartridge, since a mere duplication of essential working part of device involves only routine skill in the art. The motivation for doing so would be to ensure that the seal between the cartridge and cartridge holder most completely prevents fluid from traveling into the cartridge holder, in order to keep the cartridge holder clean.
Concerning claim 9 examiner is of the position that the prior art sealed portions would be considered “flexible” or compliant and further that the second flexible portion is less flexible that the first portion (see embodiment and description of figure 8 and 2 of Avery).
Concerning claim 10, Avery discloses the fluid delivery device of claim 2, further Avery discloses wherein at least one of the one or more first features and/or at least one of the one or more second features includes a tapered lead-in configured to help guide the cartridge into place during insertion (Fig. 4, the ramp 88 comprises a taper lead-in to the bore that terminates in alignment feature 90, wherein the tapered lead in of ramp 88 helps guide the alignment feature 72 of alignment device 50 into place during insertion, para. [0115]-[0120]).

Avery fails to explicitly disclose wherein the seal is compressed against the cartridge.  Levesque teaches of a seal that is compressed against a cartridge (Fig. 14, seal 1478 is compressed against cartridge 1428, para. [0122]) It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Avery with the teaching of Levesque for the purpose of placing a seal between the cartridge and cartridge holder such that the alignment device compresses the seal against the cartridge, in order to prevent any medication contained within the cartridge from traveling into the bore of the cartridge holder, thereby keeping it clean and allowing for multiple uses without requiring cleaning
Concerning claim 11, modified Avery discloses the fluid delivery device of claim 2, further modified Avery discloses wherein seal is provided on the end of the cartridge and mating the one or more second features with the one or more first features bring the seal into contact against the drive unit to contact the cartridge to the drive unit (Fig. 2-4 & 8, the flange 64 is substantially on the end of the cartridge and wherein during mating of the alignment feature 72 to alignment feature 90, the flange is brought into contact with the cartridge holder 80, para. [0115]-[0120]).
Avery fails to explicitly disclose wherein the seal is compressed against the drive unit, and wherein the flange acts as a seal.  In regards to the perimeter flange acting as a seal, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the flange of the alignment means of Avery is capable of acting as a seal between the cartridge holder and cartridge as it prevents fluid escaping from the cartridge from entering the bore of the cartridge holder. Levesque teaches of a seal being compressed against a drive unit (Fig. 14, seal 1478 is compressed against manifold 226 of a drive unit, para. [0122]). .
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Avery with the teaching of Levesque for the purpose of using the seal of Levesque as the flange in the cartridge alignment means, in order to allow for the flange to be compressed when the cartridge is aligned and brought into contact with the cartridge holder, in order to prevent any medication contained within the cartridge from traveling into the bore of the cartridge holder, thereby keeping it clean and allowing for multiple uses without requiring cleaning.
Concerning claim 13-14 and the rectangular projections and grooves see Avery in view of Levesque and the Avery alignment device 50 including a radial rectangular projection keyed feature 72, wherein the feature 72 is configured to be aligned with a corresponding keyed feature comprising a slot or groove created by ramp 88 and terminating in keyed-feature 90 on delivery device 80 when the cartridge 20 is inserted into the delivery device 80, para. [0115]-[0120]).
Concerning claim 15 and the door it is examiners position that the element 21 would form a door that would seat the cartridge into position.
Concerning claim 16 and cover is flush with the housing it is examiner position that element 21 would be flush with the housing when the cartridge is closed within.
Concerning claim 17 and the needle assembly see elements 134.

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art combination of Avery in view of Willis is not appropriate.  Examiner disagrees.
As stated previously, it is examiners position that Avery discloses the claimed invention except for the second features are located more proximate to the first end than to the second end (near the piston end).  Willis teaches that it is known to use second features are located more proximate to the first end than to the second end (near the piston end) as set forth in figures 1-8 or near 2a/3a (30/31) to provide a known means to connect to a pumping unit while keeping the dispensing side clear of obstruction.  
Examiner is of the position that a PHOSITA would know that when connecting a cartridge vial to a pumping unit they could have the securing feature on the proximal, middle or distal end of the cartridge vial. Avery teaches a distal end (farthest from user) and Willis discloses a proximal (closest to user) connection.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Avery with the second features are located more proximate to the first end than to the second end (near the piston end) as taught by Willis, since such a modification would provide the system with the second features are located more proximate to the first end than to the second end (near the piston end) for providing a known means to connect to a pumping unit while keeping the dispensing side clear of obstruction.
Again as stated in previous rejections, it is examiners position that a PHOSITA would know to include the “second features” on a first or second proximal or distal side depending on where a PHOSITA wants to connect the reservoir to the pumping unit.
Applicant’s remarks of 4/18/2022 pages 2-3 discuss Avery in isolation and remarks that the second features of Avery are only contemplated on the distal end of the device and there is room for any alignment feature on the proximal end, further any change in structure would be a drastic change in structures that a PHOSITA would not make.
In response to applicant's argument that a person would not modify the shape and structures to have the second features on a proximal end, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It is examiners position that a PHOSITA would know to connect a cartridge vial (as taught in Willlis via a proximal end to a drive unit (or via a distal end to the drive unit as in Avery).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., second features on the exterior surface of the cartridge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims use the term “into” not “external/exterior surface”.  Examiner is of the position that both the internal threads of Willis 24 and exterior threads 2a/3a and 30/31 (as in marked up figure below) would be capable of being a second feature that is inserted “into” the drive unit as they are coming together and forming the whole device.  
Examiner is of the position that the 2a3a, 30/31 threads are exterior surface and to thread “into” and “within” the drive unit and the interior threads 24 are inserted “into” but not within.  Examiner is of the position that “into” may mean “toward or in the direction of” or “to a point of contact with; against”.  Examiner is of the position that even arguendo the threads 24 are “over” under the broadest reading they are “into” as they are mean “toward or in the direction of” or “to a point of contact with; against” the drive unit and first features.
Contrary to applicant’s remarks about the Willis chamber being only for a dry substance, Examiner is of the position that the chamber 36 and later 28 would contain fluid in operation of Willis.
See Willis disclosure below.
(14) Devices of the invention can include separate modules for a first component, e.g., a dry component, and a second component, e.g., a liquid component. The modules can be provided as two separate components and assembled, e.g., by the subject who will administer the component to himself or herself, or by another person, e.g., by an individual who provides or delivers health care. Together, the modules can form all or part of the piston housing of devices described herein. E.g., they can supply (1) the lower and middle (2) sections of FIG. 1. In such embodiments one module, referred to herein as a second component or liquid component module, can supply the second chamber, second piston, and a part of the piston housing, and a second module, referred to herein as a storage and mixing, or dry component module, can supply the first piston, first chamber, and a part of the piston housing. Although the description provided herein refers to a liquid component and a lyophilized or other dry component it will be understood that the methods and devices can be used to provide any first and second component where it is desirable to store or provide the components separately and combine them prior to administration to a subject.




    PNG
    media_image1.png
    472
    878
    media_image1.png
    Greyscale



See further marked up drawings below.

    PNG
    media_image2.png
    604
    725
    media_image2.png
    Greyscale

Examiner is not relying on Willis to teach a Pierceable septum rather Avery teaches this.
It is recommended that applicant amend the claims to greater distinguish over the prior art and associated rejection of record.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A GRAY/Primary Examiner, Art Unit 3783